ORDER
PER CURIAM.
This is an appeal from the award of $6,000 in attorneys’ fees against the appellant for the conduct of frivolous litigation against the defendants. The appellant has a long history of frivolous litigation, -unnecessary to recount here, which led this court to issue an order barring him from further filings in this court, except for this appeal. His principal argument is that a previous order of this court granting the defendants’ motion for fees for his filing of a previous frivolous appeal “only to the extent” of $2,000 barred the district court from making the $6,000 award. He is wrong. The “only to the extent” phrase was intended merely to make clear that we were awarding the defendants only $2,000 for fees incurred by them in defending against the appeal, not for fees they might have incurred in the district court. The award of $6,000 was in respect of the appellant’s continued frivolous litigation in the district court of issues long since conclusively resolved against him. His other arguments for setting aside the award are equally without merit. The order appealed from is therefore
Affirmed.